Citation Nr: 1025762	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for right hand disability.

3.  Entitlement to service connection for left hand disability.

4.  Entitlement to service connection for right foot disability.

5.  Entitlement to service connection for left foot disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for peripheral vascular 
disease.

8.  Entitlement to service connection for anemia.

9.  Entitlement to service connection for a low back strain (low 
back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran was scheduled for a hearing before a decision review 
officer at the RO.  However, he failed to report to the hearing.

The United States Court of Appeals for Veterans Claims (Court) 
held that a claimant's identification of the benefit sought does 
not require any technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows what symptoms he is experiencing and that are causing him 
disability.... [and] it is the Secretary who knows the provisions 
of title 38 and can evaluate whether there is a potential under 
the law to compensate an averred disability based on a 
sympathetic reading of the material in a pro se submission. "A 
claimant may satisfy this requirement by referring to a body part 
or system that is disabled or by describing symptoms of the 
disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 
(2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(stating that, when determining the scope of a claim, the Board 
must consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that 
claim"); 38 C.F.R. § 3.159(c)(3) (2009).  In light of Brokowski 
and Clemons, the Board has recharacterized the Veteran's hand and 
foot claims as indicated on the title page.  In addition, as will 
be discussed below, because his representative asserts in June 
2010 written argument that service connection is warranted for 
pes planus, the Board will consider that condition as part of his 
right and left foot disability claims.

The Veteran's right foot, left foot and low back disability 
claims are addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer did not have its onset during service or for 
many years thereafter, and it is not related to any incident of 
service.

2.  The preponderance of the evidence shows that the Veteran's 
right and left hand disability was not present in service or 
until many years thereafter and is not related to service or to 
an incident of service origin.

3.  Hypertension did not have its onset during service or for 
many years thereafter, and it is not related to any incident of 
service.

4.  The Veteran does not have peripheral vascular disease of the 
upper extremities.

5.  Peripheral vascular disease of the lower extremities did not 
have its onset during service or for many years thereafter, and 
it is not related to any incident of service.

6.  Anemia did not have its onset during service or for many 
years thereafter, and it is not related to any incident of 
service.

CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A right or left hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Peripheral vascular disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Anemia was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the 
April 2005 rating decision, he was provided notice of the VCAA in 
February 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for 
service connection, and the division of responsibility between 
the Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  Thereafter, he received additional 
notice in March 2006, pertaining to the downstream disability 
rating and effective date elements of his claims, with subsequent 
readjudication in a November 2006 supplemental statement of the 
case (SSOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

All relevant evidence necessary for an equitable resolution of 
the issues herein decided has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, and 
statements from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  If 
arthritis or cardiovascular disease, including hypertension, is 
manifested to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   Service 
connection may be also granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed.Cir.2009) 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Prostate Cancer

The Veteran contends that he has prostate cancer due to service.

The service treatment records do not reflect any complaints, 
findings, or diagnoses of prostate cancer.  His separation 
examination report reflects a normal evaluation of the 
genitourinary system as well as a normal digital rectal 
examination, and he denied having any cancer on the accompanying 
report of medical history.

A June 1966 service treatment record reflects complaints of 
frequent nocuria.  Three days later, the Veteran again complained 
of nocuria and the examiner noted that the prostate felt slightly 
enlarged and nodular.  The Veteran was referred to a surgeon.  
The surgical consult report reflects that the Veteran was worried 
because he has had to urinate once during the night for the past 
year.  The surgeon noted that the Veteran had absolutely no other 
genitourinary signs or symptoms.  The surgeon found the prostate 
to be of normal size, contour, and consistency and reassured the 
Veteran.  

The Board observes that an enlarged prostate can be a sign of 
prostate cancer.  However, the Board finds the report of the 
surgical consult - a specialist - to be more probative than that 
of the general examiner.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 
(1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
normal digital rectal examination at separation further supports 
the finding that the Veteran's prostate was not enlarged.  Given 
the above, the Board finds that the Veteran's prostate was not 
enlarged during service and therefore not indicative of prostate 
cancer.  

The Veteran was diagnosed with prostate cancer in June 2003.  The 
first sign of cancer is in February 2003, when his PSA level was 
elevated.  This dates the onset of his cancer to over 35 years 
after discharge, and he does not report a continuity of symptoms 
since service.  The passage of many years between discharge from 
active service and any medical complaints or documentation of a 
claimed disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Moreover, the Veteran has not presented any competent evidence of 
a link between his prostate cancer and service.  Further, with no 
service in the Republic of Vietnam, he is not entitled to 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Given the above, the Board finds that the Veteran's prostate 
cancer did not have its onset during service or for many years 
thereafter, and it is not related to any incident of service.

Right and left hand disability

The Veteran contends that he has right and/or left hand 
disability, and in particular, arthritis in his hands, due to 
service.

The Veteran's service treatment records do not reflect any 
complaints, findings, or diagnoses of a hand disability.  His 
separation examination report reflects a normal evaluation of the 
upper extremities, and he denied having any swollen or painful 
joints, arthritis or rheumatism on the accompanying report of 
medical history.

A February 2003 VA treatment note reflects that the Veteran 
denied joint pain except in the shoulders and ankles.  The first 
sign of arthritis of the hands is in July 2003, when a VA nuclear 
bone scan revealed degenerative joint disease at several of the 
peripheral joints, most pronounced at the left ankle and proximal 
portion of the left foot.  An October 2006 VA bone imaging study 
revealed slight degenerative type activity about the extremities, 
most pronounced about the region of the left ankle.

Although the record is unclear as to whether the Veteran has a 
right or left hand disability, even if the Board were to concede 
that he does have the disability, the record dates the onset of 
such a disability, to include arthritis, more than 35 years after 
discharge, and the Veteran does not report a continuity of hand 
symptoms since service.  As noted above, the passage of many 
years between discharge from active service and any medical 
complaints or documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  Maxson, 230 
F.3d at 1333.  

Moreover, the Veteran has not presented any medical evidence of a 
link between any existing arthritis of the hands and feet and 
service.  As such, the Board finds that the preponderance of the 
evidence is against service connection for a right or left hand 
disability.



Hypertension

The Veteran contends that he has high blood pressure due to 
service.

The Veteran's service treatment records do not reflect any 
complaints, findings, or diagnoses of hypertension or elevated 
blood pressure.  His separation examination report reflects a 
normal blood pressure reading, and he denied having high blood 
pressure on the accompanying report of medical history.

The first sign of hypertension is in a February 2003 VA treatment 
note, which reflects that the Veteran was diagnosed with the 
disorder eight years ago.  This dates the onset of his 
hypertension to over 27 years after discharge.  As noted above, 
the passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  Maxson, 230 F.3d at 1333.  Further, hypertension is 
not a disability subject to lay observation.  See 38 C.F.R. 
§ 3.159(a) (2009).  Moreover, the Veteran has not presented any 
competent evidence of a link between his hypertension and 
service.

Given the above, the Board finds that the Veteran's hypertension 
did not have its onset during service or for many years 
thereafter, and it is not related to any incident of service.

Peripheral Vascular Disease

The Veteran contends that he has circulation problems, including 
numbness in the hands and feet, due to service.

The Veteran's service treatment records do not reflect any 
complaints, findings, or diagnoses of peripheral vascular 
disease.  His separation examination report reflects a normal 
evaluation of the vascular system, and he denied having any 
cramps in his legs or any neuritis on the accompanying report of 
medical history.

A December 2003 VA report of lower extremity arterial studies 
reflects a history of peripheral vascular disease and an 
impression of an abnormal pulse volume recording.  A December 
2004 VA treatment note reflects complaints of calf pain for a 
couple of years, a history of an abnormal lower extremity 
arterial Doppler study in December 2003, and a diagnosis of 
peripheral vascular disease.  The physician ordered a follow-up 
lower extremity arterial study.  

Initially, the Board observes that the Veteran has not presented 
any competent evidence of peripheral vascular disease of the 
upper extremities.  As indicated above, Congress has specifically 
limited entitlement to service connection for disease or injury 
to cases where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  Simply put, in the absence of proof of 
present disability, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, as there is no disability of 
the upper extremities that can be related to service, the claim 
for service connection for peripheral vascular disease of the 
upper extremities is denied.  

As regards the lower extremities, the above evidence dates the 
onset of his peripheral vascular disease to over 35 years after 
discharge, and significantly, the Veteran does not report a 
continuity of symptomatology since service.  As noted above, the 
passage of many years between discharge from active service and 
any medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service connection.  
Maxson, 230 F.3d at 1333.  

Moreover, the Veteran has not presented any medical evidence of a 
link between his peripheral vascular disease of the lower 
extremities and service.  Given the above, the Board finds that 
the Veteran's peripheral vascular disease of the lower 
extremities did not have its onset during service or for many 
years thereafter, and it is not related to any incident of 
service.

Anemia

The Veteran contends that he has anemia due to service.

The service treatment records do not reflect any complaints, 
findings, or diagnoses of anemia.  His separation examination 
report reflects no abnormal findings, and he denied having any 
dizziness or fainting spells, shortness of breath, or pain or 
pressure in the chest on the accompanying report of medical 
history.

The first sign of anemia is in a December 2003 VA treatment note, 
which reflects laboratory findings of low red blood count and 
hemoglobin level, and a diagnosis of anemia.  This dates the 
onset of his anemia to over 35 years after discharge.  Further, 
not only is anemia not a condition capable of lay observation, 
but the Veteran does not report having chronic anemia since 
service.  Moreover, as noted above, the passage of many years 
between discharge from active service and any medical complaints 
or documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson, 230 F.3d at 
1333.  In addition, the Veteran has not presented any medical 
evidence linking anemia and service.  Further, a February 2005 VA 
treatment note reflects that his anemia may be due to his 
prostate cancer, which has been found to be unrelated to service.  
As such, the Board finds that the Veteran's anemia did not have 
its onset during service or for many years thereafter, and it is 
not related to any incident of service.


ORDER

Service connection for prostate cancer is denied.

Service connection for arthritis of the hands is denied.

Service connection for arthritis of the feet is denied.

Service connection for hypertension is denied.

Service connection for peripheral vascular disease is denied.

Service connection for anemia is denied.

REMAND

The Board finds that further development is warranted on the 
claims of service connection for right and left foot disability 
and for service connection for low back disability.

The service treatment records show that the Veteran was noted to 
have pes planus at entry and received treatment for this 
condition during service.  As such, in light of Clemons and 
Brokowski, and the June 2010 argument set forth by The American 
Legion, the Board finds that he must be afforded a VA examination 
to determine whether he has a right or left foot disability that 
is related to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As to his low back disability claim, the Veteran was inducted 
into active service on May 7, 1965.  On May 10, 1965, he 
complained of occasional low back pain.  He indicated that he had 
never been treated for his back by a physician.  Physical 
examination was within normal limits.  

Post-service medical records reflect mild scoliosis of the spine 
with slight degenerative changes.

Given the above, the Board finds that a VA examination and 
opinion are required to determine whether the Veteran's current 
low back disability was incurred in or aggravated by service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim.  

2.  After associating any additional evidence 
with the claims folder, the RO should arrange 
for the Veteran to undergo an appropriate VA 
examination to determine the nature, extent, 
onset, and etiology of any present back 
disability.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should list all present 
disabilities of the back.  The examiner 
should opine as to whether it is at least as 
likely as not that each diagnosed disability 
had its onset in service or is otherwise 
related to his period of active duty.  The 
examiner must also state whether it is at 
least as likely as not that the disability 
developed or was aggravated within one year 
of his discharge from active duty in April 
1967, i.e., by April 1968.  In doing so, the 
examiner must acknowledge and discuss the in-
service complaint of occasional low back pain 
three days after entry into service.  The 
rationale for all opinions expressed should 
be set forth in a legible report.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
right or left foot disability found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files should 
be made available to and reviewed by the 
examiner.  

The examiner should state the likelihood that 
any right or left foot disability found to be 
present existed prior to service.  If the 
examiner concludes that a right or left foot 
disability found to be present existed prior 
to service, the examiner should indicate that 
likelihood that the disability worsened 
during service.  In this regard, the examiner 
must rule in or exclude a diagnosis of pes 
planus of the right and left foot.  If the 
examiner diagnoses the Veteran as having a 
right or left foot disability that did not 
pre-exist service, the examiner must opine as 
to whether it is at least as likely as not 
that the condition is related to or had its 
onset during service.  The rationale for all 
opinions expressed should be provided.

4.  Thereafter, the RO should readjudicate 
the appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


